      Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 1 of 18



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
EDWARD DOVE
                                    :

     v.                             :   Civil Action No. DKC 19-3001

                                    :
AMCO INSURANCE COMPANY, et al.
                                    :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this commercial

auto insurance case are a motion for summary judgment filed by

Defendant AMCO Insurance Company (“AMCO”) (ECF No. 45), and a

cross-motion for summary judgment filed by Plaintiff Edward Dove.

(ECF No. 46).     The issues have been briefed, and the court now

rules, no hearing being deemed necessary.        Local Rule 105.6.     For

the following reasons, AMCO’s motion for summary judgment will be

granted and Plaintiff’s motion will be denied.            An appropriate

declaration will be entered.

I.   Background

     Plaintiff Edward Dove is a resident of Montgomery County,

Maryland. On September 27, 2017, just before 2 a.m., he was struck

and seriously injured by a motor vehicle operated by Candice

Thompson.     At the time, he was standing and working within a

construction zone on Pennsylvania Avenue (Route 4) near Walters

Lane in the Forestville area of Prince George’s County, Maryland.
            Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 2 of 18



As   part       of   his    work    contract,      Mr.   Dove    had   several   “Jersey

barriers” loaded onto his 2009 Peterbilt Tractor Style F truck

(“the Peterbilt”) to move them from that worksite to a maintenance

yard.        The Peterbilt was insured by Great West Insurance Company

(“Great        West”)      for     up   to   $75,000     in     uninsured/underinsured

motorist coverage via Policy MCP32004A.                       Mr. Dove, however, also

owned two dump trucks, one of which, a 1995 Ford LT 9000 (the “Dump

Truck”), was insured with AMCO via Policy ACP BAA 30-0-7936233 for

up   to        $1,000,000          uninsured/underinsured          motorist      (“UIM”)1

coverage. He also owned GTC Motor Carrier, LLC (“GTC”) that itself

owned the flatbed trailer hitched to the Peterbilt that day.                         The

trailer was not a motor vehicle or separately insured.

        Mr. Dove testified in his deposition that he had already taken

one load of nine Jersey barriers to the maintenance yard that day

using his Peterbilt and flatbed trailer.                       His affidavit explains

that the right lane and shoulder of the southbound lanes of

Pennsylvania Avenue were closed to traffic because of the work,

and the worksite was set off by traffic cones and warning signs.

(ECF No. 45-6).            He pulled into this area to allow a crane to load


        1
       Both the AMCO and Great West policies include “underinsured”
within    the    definition   of    “uninsured   motor    vehicle.”
“[U]nderinsured” in turn is defined as those who satisfy the
minimum insurance requirements under Maryland law but at a sum
less than the limit of insurance. (See ECF Nos. 45-4, at 31 and
45-5, at 36). “UIM coverage” will therefore refer to coverage for
bodily injuries caused by an accident with either an underinsured
or an uninsured motorist.
                                               2
       Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 3 of 18



his   truck   a   second    time   with       another   nine   barriers,   “three

abreast.”     This loading process took around twenty to twenty-five

minutes.      Mr. Dove said that, afterward, he drove the tractor-

trailer forward about 140 feet on the right shoulder and began to

“secure the load.”         This secondary process, he reports, usually

took around ten to fifteen minutes and involved loosening and

throwing two straps over each set of three barriers, which were

then secured on either side of the trailer and tightened using a

“winch.”

      Just before the accident, Mr. Dove was outside his trailer in

his “worker reflective vest” and had loosened and thrown three

straps over the barriers.           He had trouble loosening a fourth,

however, which required him to walk back to edge of the trailer

bed to retrieve his “winch bar.”                 On his way toward the bar,

walking toward the front of the tractor-trailer, the car driven by

Ms. Thompson struck his trailer and either bounced or turned to

the left where she struck Mr. Dove.             He reports being two to three

feet from the left side of the trailer and between twenty-seven to

thirty-three feet from the “cab” of the tractor when struck.                  The

Dump Truck insured by AMCO, on the other hand, was parked in a

commercial parking spot rented by Mr. Dove, miles away, reported

as 1480 Clopper Road, Boyds, Maryland 20841 (ECF No. 45-3, at 19).

      Nevertheless, Mr. Dove sought coverage for his bodily injury

under the AMCO policy’s UIM coverage (ECF No. 45-5, at 33), and

                                          3
           Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 4 of 18



not under the Great West Policy’s UIM policy.               (ECF No. 45-4, at

28).       AMCO denied the claim on October 23, 2018, concluding that

Mr. Dove was “occupying” the 2009 Peterbilt when the accident

occurred       and   was   therefore    barred    from   coverage      under    the

contract’s “owned-but-otherwise insured” exclusion.                (ECF No. 46-

3) (citing ECF No. 45-5, at 34).

       On September 10, 2019, Mr. Dove brought suit in the Circuit

Court for Prince George’s County against both AMCO and Great West.2

He claimed a breach of contract under both companies’ UIM coverage

and requested relief “in excess” of $75,000 from each.                   He also

sought a declaration that he was covered under either policy and

an   additional       $50,000   under   the   Maryland   Uniform    Declaratory

Judgments Act.         (ECF No. 10).    On October 15, 2019, AMCO removed

the action based on diversity jurisdiction.                (ECF No. 1).          On

December 5, 2019, Mr. Dove filed a notice of voluntary dismissal

of Great West as Defendant which was approved that day. An initial

scheduling order was also issued.             (ECF Nos. 22 and 23).

       On December 10, AMCO filed a motion for leave to file a third-

party complaint against Great West. (ECF No. 26). Two days later,

AMCO was notified that its motion required attachment of the

proposed       complaint    itself.      That    same    day,   AMCO    filed     a

counterclaim against Mr. Dove seeking a declaratory judgment that


       2
       Mr. Dove concedes that he improperly labeled it “Great
Western Casualty Company” in his original complaint.
                                         4
            Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 5 of 18



AMCO “has no duty to cover Edward Dove under its uninsured motorist

coverage for the alleged bodily injury incurred in the Accident.”

(ECF        No.   28).   On   December   16,   AMCO   re-filed   a   third-party

complaint that attached a proposed complaint (ECF No. 30), and Mr.

Dove filed an amended complaint solely against AMCO that removed

all allegations concerning Great West.             (ECF No. 31).     All parties

filed a stipulation of non-participation explaining that Great

West agreed to remain a party to the action and to bind itself to

final judgment on the matter but would not be required to file a

response or otherwise participate in the litigation.                   (ECF No.

40).3        On March 13, 2020, the motion for leave to file a third-

party complaint was approved, and a new discovery schedule was set

(ECF No. 42).

        AMCO filed a motion for summary judgment arguing that it is

entitled to a declaration that “there is no coverage available for

the losses alleged in this action under the AMCO uninsured motorist

policy.”          (ECF No. 45).    Plaintiff responded with an opposition

and a cross-motion for summary judgment, seeking a declaration in

his favor.          He argues that “there is no dispute of material fact




        3
       The stipulation also notes that Great West and Plaintiff
have reached a private and confidential settlement agreement, even
though Great West continues to dispute any liability under its
policy. (ECF No. 40, ¶ 7). Thus, the portion of AMCO’s counter-
and third-party claim seeking a declaration concerning the ongoing
duty that Great West owes Plaintiff is moot. (See ECF No. 30-1,
at 5).
                                          5
        Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 6 of 18



that Mr. Dove is entitled UIM coverage [from AMCO] as a matter of

law.”    (ECF No. 46).     On October 7, 2020, AMCO filed its reply.

(ECF No. 47).

II.    Standard of Review

       Summary judgment is appropriate only if “there is no genuine

issue as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed.R.Civ.P. 56(a); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986).               A dispute about a

material fact is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.”             Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).              Thus, “the judge

must    ask   [her]self    not    whether      [s]he   thinks   the   evidence

unmistakably favors one side or the other but whether a fair-

minded jury could return a verdict for the [nonmoving party] on

the evidence presented.”         Id. at 252.    When the parties file cross

motions, each motion must be reviewed “separately on its own merits

to ‘determine whether either of the parties deserves judgment as

a matter of law.’” Rossignol v. Voorhar, 316 F.3s 516, 523 (4th

Cir. 2003) (quoting Philip Morris Inc. v. Harshbarger, 122 F.3d

58, 62 n. 4 (1st Cir. 1997)).

       A “party cannot create a genuine dispute of material fact

through mere speculation or compilation of inferences.” Shin v.

Shalala, 166 F.Supp.2d 373, 375 (D.Md. 2001) (citing Deans v. CSX

Transp., Inc., 152 F.3d 326, 330-31 (4th Cir. 1998) and Beale v.

                                       6
           Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 7 of 18



Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).             The mere existence of

a “scintilla” of evidence in support of the non-moving party’s

case is not sufficient to preclude an order granting summary

judgment.        See Anderson, 477 U.S. at 252.        If a party “fails to

make a showing sufficient to establish the existence of an element

essential to that party’s case . . . which that party will bear

the burden of proof at trial[,]” there can be no “genuine issue as

to any material fact, since a complete failure of proof concerning

an essential element of the nonmoving party’s case necessarily

renders all other facts immaterial.”             Celotex Corp., 477 U.S. at

323.

III. Analysis

       Whether AMCO is liable for insurance coverage for Mr. Dove’s

accident comes down to a single question: was he “occupying” his

2009 Peterbilt Tractor Style F truck (the “Peterbilt”) at the time

as contemplated in the “owned-but-otherwise-insured” exclusion

clause of his AMCO insurance policy and under Maryland law.

       The AMCO coverage allows the named “insured” to recover

damages for “bodily injury” that results from “the ownership,

maintenance or use of the ‘uninsured motor vehicle.’”                 (ECF No.

45-5, at 33, Section A.1).4          The policy has an explicit exclusion




       4
       The endorsement provides UIM for the named insured as well
as “anyone else ‘occuping’ a covered ‘auto.’” Section B.1.a. and
b. (ECF No. 45-5, at 33).
                                         7
         Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 8 of 18



that states, “This insurance does not apply to any of the following

. . . ‘Bodily injury’ sustained by: a. An individual Named Insured

while ‘occupying’ . . . any vehicle owned by that Named Insured

that is not a covered ‘auto’ for Uninsured Motorists Coverage under

this Coverage Form.”       (Id., at 34, Section C.3.a).          In turn, the

definitional section defines “Occupying” as “in, upon, getting in,

on, out or off.”      (Id., at 35, Section F.2).       Neither side disputes

that the accident involved an uninsured motor vehicle or that Mr.

Dove is the named insured of the AMCO policy and its UIM coverage.5

Thus, the dispute revolves entirely around whether Mr. Dove was

“occupying” his Peterbilt at the time he was struck.

     AMCO argues that the term “occupying” in the context of UIM

coverage has been construed broadly by Maryland courts, as this

generally effectuates the policy goals of Maryland UIM law.               (See

ECF No. 45-1, at 9 & n.44) (citing Young v. Allstate Ins. Co., 120

Md.App.     216,   234   (1998))   (“the   primary    purpose    of   uninsured

motorist insurance is to assure financial compensation to the

innocent victims of motor vehicle accidents who are unable to

recover     from   financially     irresponsible     uninsured   motorists.”)

(internal quotation marks omitted).          It argues that this standard

must be applied whether to grant or bar coverage as words should




     5 AMCO says Ms. Thompson was “underinsured” (ECF No. 45-1, at
1), while Mr. Dove clarifies that she had “only minimum mandatory
Maryland liability limits.” (ECF No. 46-1, at 3).
                                       8
         Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 9 of 18



be given a uniform meaning.          AMCO points to two tests that have

been utilized in Maryland — the “intended use” test6 and the broader

“reasonable connections” test7 — and argues that Mr. Dove was

“occupying” his tractor during the accident under either test.

     In response and in his own motion for summary judgment, Mr.

Dove argues that Maryland courts have construed exclusion clauses

narrowly “in favor of a finding of coverage,” which favors granting

so-called “occupancy clauses” their plain meaning in this context.8

He also argues that the Gorham decision, relied on in part by AMCO,

is an outlier and not binding precedent. This and cases from other

jurisdictions “broadly construe the relevant clause in order to

provide     uninsured   motorist    coverage   to   innocent   victims,   not

exclude it”; only then, Mr. Dove argues, is such a construction

“consistent with the remedial purpose of the uninsured motorist

statute.” (ECF No. 46-1, at 16) (quoting Young, 120 Md. App. at


     6 (ECF No. 45-1, at 9-10) (citing Goodwin v. Lumbermens Mut.
Cas. Co., 199 Md. 121, 131 (1952) and Maryland Auto. Ins. Fund v.
Baxter, 186 Md.App. 147, 156 (2009) (focusing “upon whether the
person claiming benefits was performing an act (or acts) . . .
normally associated with the immediate ‘use’ of the auto”)).

     7 (Id., at 10) (citing Gorham v. Guidant Mut. Ins. Co., 80 F.
Supp.2d 540, 542-543 (D.Md. 2000) (applying a five-factor test
which looks at the overall relationship the claimant has with the
vehicle at the time of the accident)).

     8 (ECF No. 46-1, at 11-15) (citing Young v. Allstate, 120 Md.
App. 219, 224, 235 (1998) (finding a trial court erred in excluding
coverage as the appellant was not “in, on, getting into, or out
of” a vehicle as he checked the already locked doors in order to
proceed to lunch)).
                                       9
     Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 10 of 18



231-32) (underlining omitted). Mr. Dove argues that he is entitled

to coverage under “AMCO’s UIM endorsement” as a “Named Insured,”

and, therefore, summary judgment should be entered in his favor

and AMCO’s motion denied.

     This is not a particularly close case.               Mr. Dove had driven

the Peterbilt with the newly loaded Jersey barriers, got out only

to secure the load properly for continued movement, and was

securing the load on the trailer so that he could drive the

Peterbilt to its destination when the accident occurred.                     These

circumstances satisfy all reasonable definitions of the component

parts of the term “occupying.”

     The policy defines “occupying” as “in, upon, getting in, on,

out or off.”     The term occupying both includes, in the section

defining   who   is   an    insured,   and     excludes   in   the   “owned   but

uninsured” exclusion. (See ECF No. 45-5, at 33-35).                  To read the

word narrowly within the exclusion only would lead to an absurd

result: “occupying” would mean two different things under AMCO’s

UIM coverage even though both provisions share a single definition.

Cases construing the terms do not, ultimately, help Mr. Dove

either.

     In Baxter, for example, the Court of Special Appeals of

Maryland   analyzed        how   to    apply    “occupying”     when    it    was

contractually defined as “in or upon or entering into or alighting



                                        10
     Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 11 of 18



from.” The court identified a split among jurisdictions in dealing

with similarly defined terms:

                Among those jurisdictions which have
          resolved the issue, there seems to be two
          basic    approaches   to   interpreting    the
          definition of “occupying”. The first is the
          strict literal approach whereby a person
          cannot be “occupying” a vehicle unless he, or
          part of him is inside or in physical contact
          with the vehicle.       The second approach,
          focuses upon whether the person claiming
          benefits was performing an act (or acts) which
          is   (are)   normally  associated   with   the
          immediate “use” of the auto . . . . We believe
          that the second approach represents the better
          view, for it is most consistent with the
          Uninsured Motorist Act.

Baxter, 186 Md.App. at 155 (quoting Utica Mutual Ins. Co., v.

Contrisciane,   504   Pa.   328,   334-35   (1984)   (internal   citations

omitted) (collecting cases)).        In Baxter, the Court of Special

Appeals held that a pedestrian struck and killed by a vehicle (who

had no prior connection with the insured vehicle) was not “upon”

that vehicle.     Baxter has nothing to say directly about this case

— neither party suggests that Mr. Dove was occupying the vehicle

that struck him.      The court did, though, helpfully state some

general guideposts: “Maryland is among the jurisdictions that

utilize the [second] approach that focuses upon whether, at the

time of the accident, the claimant was performing an act or acts

normally associated with the immediate use of the automobile. See,

Goodwin . . . ”     Id. at 156.



                                    11
        Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 12 of 18



        In Goodwin, the Court of Appeals of Maryland construed what

was at the time a fairly new provision providing coverage for a

person injured “while in or upon, entering or alighting from the

vehicle.”     A group of women had been approaching a car to enter

it.     One had unlocked a front door and was reaching in to unlock

the rear door.       Another had her hand on the handle of the rear

door.     The court found that all were in the process of “getting

in” and thus were entering the vehicle.          Goodwin, 199 Md. at 131.

        Young subsequently made clear that occupancy clauses cannot

be read as only pertaining to individuals in “physical contact”

with the insured vehicle.        See 120 Md.App. at 234 (quoting Sentry

Ins. Co. v. Providence Wash. Ins. Co., 91 Wis.2d 457 (App. 1979))

(“[t]he Wisconsin Supreme Court has never required that a defendant

have physical contact with an automobile before that person can be

termed an ‘occupant’ . . . . [A] person has not ceased ‘occupying’

a vehicle until he has severed his connection with it”). The court

rejected a “bright-line construction,” however, as the proper

application of such a clause needs to be analyzed on a “case-by-

case basis,” depending on the facts and public policy.              Id.

        In Young, an injured person sued his own insurance company

for UIM coverage.       He had been driving his employer’s truck when

he stopped for lunch.       After parking the vehicle, he went to the

rear to check the padlock on the rear doors, intending to go to a

restaurant nearby.       While standing approximately ten inches from

                                      12
     Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 13 of 18



the rear bumper, he heard the squealing of a car making a sudden

U-turn, turned away from the truck, and he was hit.         Although the

appellate court disagreed with the legal analysis of the lower

court (applying an exclusion for a vehicle furnished for regular

use by its owner), it nevertheless interpreted the phrase “in, on,

getting into or out of” an auto for which coverage was provided.

The court noted that interpretations, whether broad or narrow,

might be affected by whether the clause was being construed to

provide UIM or to exclude it.       “In other words, the courts were

promulgating   the   remedial   purpose   of   the   uninsured   motorist

statute.”    Id. at 231.   The court concluded that the insured was

no longer getting out of the truck.

     Gorham was decided after Goodwin and Young, but before Baxter,

and espoused a test borrowed, in part, from a Tennessee court and

the Pennsylvania court later relied on by Baxter. Judge Davis

decided that, in “applying occupancy clauses to the infinite number

of scenarios which arise in modern life,” courts should consider:

            (1) whether there is a causal relation or
            connection between the injury and the use of
            the insured vehicle;

            (2) whether at the time of the encounter with
            the uninsured motorist, and regardless of
            whether the claimant was in actual physical
            contact with the insured vehicle, the person
            seeking coverage was in reasonably close
            geographic and temporal proximity to the
            insured vehicle;



                                   13
     Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 14 of 18



            (3) whether the claimant was “vehicle–
            oriented” rather than highway– or sidewalk–
            oriented at the time of the accident;

            (4) whether the claimant was engaged in a
            transaction essential to the use of the
            insured vehicle at the time of the encounter
            with the uninsured motorist; and

            (5) whether, within “rational limits” dictated
            by the facts of the case, the claimant
            intended to initiate or maintain “a certain
            relationship with the insured car at the time
            of the accident.”

Gorham, 80 F.Supp.2d at 546 (citing Tata v. Nichols, 848 S.W.2d

649 (Tenn. 1993) and Utica, 504 Pa. 328)).          The court there found

a woman was “occupying” or “getting in” an insured church van which

she was preparing to drive when she returned to another vehicle to

retrieve a backpack containing her eyeglasses.           She was standing

at the door of the other vehicle, but “near” the church van when

she was struck by a motorist.     Id. at 543.

     Mr. Dove is correct that Gorham is not binding authority as

its five-part test has not been subsequently cited by a Maryland

appellate   court.     But   neither    has   it   received   any   negative

treatment from the Maryland courts or otherwise and thus remains

a persuasive reading of Maryland law.

     It also helps to highlight the central and important fact

that Mr. Dove had been, and intended to continue, using his

Peterbilt to haul the trailer and these barriers throughout the

day of the accident.     The accident and the injuries inflicted on


                                   14
      Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 15 of 18



Mr. Dove were intimately bound-up in this work: it was why he on

the side of the road at the time and so close to his tractor-

trailer.   He was assuredly more “vehicle-oriented” than connected

in   any   meaningful   way    to   the   particular    section   of    the

worksite/road on which he stopped. Moreover, to read the occupying

clause here to not apply to Mr. Dove would lead to an absurd

result; it would allow him to make a personal injury claim under

the coverage for a vehicle sitting unused and miles away,9 instead

of the coverage for a vehicle he had just used to move barriers,

a tractor which was connected to a trailer bed on which he was

actively working, and which he intended to use only minutes later.

     The type of exclusionary clause at issue in this case has

been found under Maryland law to be wholly “consistent with

Maryland’s UIM statute.”      (ECF No. 45-1, at 8) (quoting Powell v.

State Farm Ins. Co., 86 Md.App. 98, 108, 110 (1991) and citing

GEICO v. Comer, 419 Md. 89, 99-100 (2011) (reaffirming the holding

of Powell)).   In fact, the most recent iteration of the law has a

specific provision allowing for this type of exclusion.            Md.Code

Ann., Ins. § 19-509(f).       In referring specifically to the kind of

“owned-but-otherwise insured exclusion” contained in AMCO’s UIM

policy, Powell stated:




     9 Seemingly to avoid highlighting this fact, the Dump Truck
is not mentioned a single time in Mr. Dove’s motion for summary
judgment.
                                    15
        Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 16 of 18



               To permit such an exclusion will encourage
               families to obtain coverage for all of their
               vehicles and thus maximize compliance with the
               purpose of the statute.
               * * *
               To hold as appellant also urges, i.e., that
               his wife’s vehicle was not uninsured because
               it was covered under another policy, would be
               to permit an owner to buy excess coverage
               under one policy for one vehicle at a
               relatively small premium and coverage under a
               separate policy for his other vehicles at a
               lesser cost, and have the excess coverage of
               the first policy apply to the vehicles covered
               under the subsequent policies.

As this passage explains, the Powell court sought consciously to

avoid allowing car owners to purchase excess insurance coverage on

a single vehicle in order to avoid having to buy anything but

minimal    coverage    on   their   other    vehicles.     Young   ultimately

distinguished and refused to apply Powell because the appellant

did not own the vehicle, but rather the vehicle was provided for

his use by a third-party: his employer.                120 Md. App. at 230

(finding the scenario did not fit within the “permitted exclusions”

recognized by Powell and others).

     Mr. Dove, on the other hand, has attempted to do exactly what

Powell sought to avoid.       He purchased insurance from Great West to

cover    his    Peterbilt   for   UIM   limits   of   $75,000.     He   had   an

opportunity to select instead a $1,000,000 limit for this portion

of the policy, but declined.            Conversely, the AMCO policy only

covered his Dump Truck and the premiums paid for its excess

coverage were based on an assumption of “his or her owning only

                                        16
     Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 17 of 18



one vehicle” (as evidenced by the exclusion and the policy itself).

(ECF No. 45-1, at 7) (citing Andrew Janquitto, Maryland Motor

Vehicle Insurance, 21 U. Balt.L.Rev. 171, 240, 243-45 (1992));

(ECF No. 45-5, at 19) (listing only the “1995 FORD” under the

“Schedule of Covered Autos You Own”).         On the day in question,

moreover, this Dump Truck was over forty miles away from the scene

of the accident.      Instead, Mr. Dove was using his Peterbilt

throughout the day, including immediately before the accident, and

was, in fact, standing next to it and preparing to drive it again

as soon as he secured the last strap, when he was struck.

     He requests that such details be ignored, however, and demands

a right to use the superior coverage, for which he did not pay a

premium to extend UIM coverage to the tractor, based solely on a

narrow reading of the word “occupy,” and one that entirely ignores

the well-recognized purpose behind enforcement of “owned-but-

otherwise insured” exclusions.

     Furthermore, barring Mr. Dove from using his AMCO policy in

this instance does not leave him without coverage, as denying

coverage would in other cases.       Instead it only requires him to

use the lesser coverage of the vehicle he was “occupying” at the

time, as opposed to one that was miles away.10


     10 The Great West policy provides coverage for Mr. Dove as the
named insured, as well as for other persons “occupying” a covered
“auto.”    Under its UIM coverage, “Occupying” is defined as “in,
upon, getting in, on, out or off.”        (ECF No. 45-4, at 31).
                                   17
      Case 8:19-cv-03001-DKC Document 48 Filed 12/28/20 Page 18 of 18



      Summary Judgment for AMCO will be granted and judgment entered

in its favor.    No coverage is available for the losses alleged in

this complaint under the AMCO UIM policy held by Mr. Dove.              This

moots any consideration of a priority of coverage as between Great

West and AMCO.

IV.   Conclusion

      For the foregoing reasons, AMCO’s motion for summary judgment

will be granted.       Its crossclaim against Great West will be

dismissed as moot in light of the private settlement agreement

entered into between Great West and Plaintiff.         Mr. Dove’s motion

for summary judgment will be denied. A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




Interestingly, the policy’s separate “Personal Injury Protection”
uses the word in its inclusions and exclusions as well, but defines
it instead as “in or upon or entering into or alighting from.”
(ECF No. 45-4, at 24-27).
                                    18
